Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter T. deVore on January 27, 2021.

The application has been amended as follows: 
In the claims:
Amended claim 1 as follows.
--1.  A window regulator comprising:
a carrier piece attached to a window glass; 
drive wires connected to the carrier piece and configured to lift and lower the carrier piece; and 

a wire end housing portion configured to house the wire end, 
a wire insertion groove communicating with the wire end housing portion, wherein the one of the drive wires is disposed in the wire insertion groove and an upper side of the wire insertion groove includes an opening which opens in a direction crossing a routing direction of the one of the drive wires, 
a through-hole which intersects with the wire insertion groove, and
a first wire retaining portion extending so as to at least partially close the opening at the upper side of the wire insertion groove, and restricting detachment of the one of the drive wires from the wire insertion groove by preventing movement of the one of the drive wires in the direction crossing the routing direction by contacting the one of the drive wires, 
the first wire retaining portion comprises a locking claw portion, 
the locking claw portion includes a base end and a tip end, the tip end includes a lower surface which contacts the one of the drive wires to restrict said detachment of the one of the drive wires, and 
the through-hole faces the lower surface of the locking claw portion.--

Claim 2,

	Line 4, changed “a direction of detachment from the” to --from a second--
	Line 5, deleted “in an extension direction of the wire insertion”
	Line 6, deleted “groove”

Claim 3,
	Line 2, deleted “drive wiring comprises a pair of” and changed “extending” to 
--extend--
	Line 3, changed “portion” to --point--
	Line 4, changed “groove comprises a pair of wire insertion groove portions” to 
--grooves--
	Line 5, changed “extending” to --extend-- and changed “portion” to --point--
	Line 6, deleted “pair of”
	Line 7, changed “portion” to --point--

Claim 4,
	Line 2, changed “inserting” to --receiving--
	Line 4, changed “wiring” to --wires--
	Line 5, changed “as viewed from the upper side in a state in which” to --when--

Claim 5,
	Line 2, changed “inserting” to --receiving--
	Line 4, changed “wiring” to --wires--
	Line 5, changed “as viewed from the upper side in a state in which” to --when--

Claim 6,
	Line 2, changed “inserting” to --receiving--
	Line 4, changed “wiring” to --wires--
	Line 5, changed “as viewed from the upper side in a state in which” to --when--

Canceled claim 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634